Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 1 of 41

Exhibit “1”
to Unopposed Motion for
Approval of Settlement

Settlement Agreement Fully
Executed in Counterparts
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 2 of 41

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SETH BAUGHMAN, individually and on
behalf of others similarly situated,

Plaintiff,

Vv.

KILLION & SONS WELL SERVICE, INC.,

Defendant.
DEREK BEHRENS,

Plaintiff,
¥.
KILLION & SONS WELL SERVICE, INC.,

Defendant.
JOHN BELOIT,

Plaintiff,
¥.
KILLION & SONS WELL SERVICE, INC.,

Defendant.
JORDAN T. BURGESS,

Plaintiff,
Vv.
KILLION & SONS WELL SERVICE, INC.,

Defendant.

221666973

)

se el Ne el Neel el eh el Ne a Nt el Ne Net eet Se Nee et ee ae ae Ne” Ste tet nue? Sear? Soar Ser Sec Sc” Sar” Sema’ Sener! “omar! See See

CIVIL ACTION

Case No. 2:15-cv-01143-CB

CIVIL ACTION

Case No. 2:17-cv-000485-CB

CIVIL ACTION

Case No. 2:16-cv-00362-CB

CIVIL ACTION

Case No. 2:16-cv-01471-CB
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 3 of 41

JAMES JORDAN HRIBAL,
Plaintiff,
Vv.

KILLION & SONS WELL SERVICE, INC.,
a Corporation,

Defendant.
TYLER McDOUGAL,
Plaintiff,
v.
KILLION & SONS WELL SERVICE, INC.,

Defendant.
MICHAEL STONE,

Plaintiff,
Vv.
KILLION & SONS WELL SERVICE, INC.,

Defendant.
TIMOTHY J. TERRY

Plaintiff,
¥.
KILLION & SONS WELL SERVICE, INC.,

Defendant.

221666973

Ne Ne Ne Nel el Ne Neel Sea Nae Nee! ne! Nec Smee! Smee! Neetu! Stee St’ Smee! Some’ Smee” Sime’ Segre! “el” Sta” Semuar? Somme! Some! Ye Stl ammeter” Somme! “ome!” Sema” Sime”

CIVIL ACTION

Case No. 2:16-cv-01472-CB

CIVIL ACTION

Case No. 2:17-cv-000480-CB

- CIVIL ACTION

Case No. 2:17-cv-000478-CB

CIVIL ACTION

Case No. 2:16-cv-01445-CB
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 4 of 41

JOHN WILLHOFT, ) CIVIL ACTION

. )
Plaintiff, )

) Case No. 2:17-cv-000484-CB
v. )
)
KILLION & SONS WELL SERVICE, INC., )
)
Defendant. )

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (the “Agreement” or “Settlement Agreement”) is
entered into between Plaintiffs, Seth Baughman, Derek Behrens, John Beloit, Jordan T. Burgess,
Tyler Criswell, Stephen Giardina, Patrick Healy, James Jordan Hribal, James Jackson, Tyler
McDougal, Justin McKenney, Charles Omia, Jared Reeder, Dustin Reedy, Michael Stone,
Christopher Stripe, Timothy J. Terry, and John Willhoft, on the one hand, and Defendant, Killion
& Sons Well Service, Inc., on the other hand, and is subject to the approval of the Court.

RECITALS

1. On September 1, 2015, Plaintiff, Seth Baughman (“Baughman”), filed an action
(“the Baughman Lawsuit”) against Defendant, Killion & Sons Well Service, Inc. (“Killion” or
“Defendant”), in the United States District Court for the Western District of Pennsylvania. The
Baughman Lawsuit alleged violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.
(“FLSA”), and the Pennsylvania Minimum Wage Act, 43 P.S. § 333.101 et seg. ““PMWA”),
based on Killion’s allegedly paying its pumpers and well tenders a “day rate” and by Killion’s
allegedly not paying those employees overtime pay for hours that they worked in excess of 40
during a workweek. ‘The Baughman Lawsuit proceeded as a collective action under the FLSA,
and as an individual action under the PMWA. The following nine individuals (“Opt-In
Plaintiffs”) opted into the FLSA collective in the Baughman Lawsuit: Tyler Criswell; Stephen
Giardina; Patrick Healy; James Jackson; Justin McKenney; Charles Omia; Jared Reeder; Dustin
Reedy; and Christopher Stripe. Baughman and the nine Opt-In Plaintiffs are or were represented
in the Baughman Lawsuit by James J. Brink, Esq., of Brink Law Offices, P.C.; Steven C.
‘Townsend, Esq., of Eddy Deluca Gravina & Townsend; and Michael D. Simon, Esq. and Adrian
N. Roe, Esq., of Roe & Simon LLC.

2. After the filing of the Baughman Lawsuit, nine additional lawsuits (“Individual
Plaintiff Lawsuits”) were filed against Killion by nine individual plaintiffs (“Individual
Plaintiffs”). The Individual Plaintiff lawsuits are captioned Behrens v. Killion & Sons Well
service, Inc., Civil Action. No. 2:16-cv-00485-CB (W.D. Pa.); Beloit v. Killion & Sons Well
Service, Inc., Civil Action. No. 2:16-cv-00362-CB (W.D. Pa.); Burgess v. Killion & Sons Well
Service, Inc., Civil Action. No. 2:16-cv-01471-CB (W.D. Pa.); Edgington v. Killion & Sons Well
Service, Inc., Civil Action, No. 2:16-cv-01702-CB (W.D. Pa.); Hribal v. Killion & Sons Well
service, Inc., Civil Action, No, 2:16-cv-01472-CB (W.D. Pa.); McDougal v. Killion & Sons Well
Service, Inc., Civil Action. No. 2:16-cv-00480-CB (W.D. Pa.); Stone v. Killion & Sons Well

 

 

 

 

 

 

 

 

 

221666973
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 5 of 41

Service, Inc., Civil Action. No. 2:16-cv-00478-CB (W.D. Pa.); Terry v. Killion & Sons Well
Service, Inc., Civil Action. No. 2:16-cv-01445-CB (W.D. Pa); Willhoft v. Killion & Sons Well
Service, Inc., Civil Action. No. 2:16-cv-00484-CB (W.D. Pa.). Attorney Samuel J. Pasquarelli,
Esq., of Sherrard, German & Kelly, P.C., represents the nine Individual Plaintiffs.

 

 

 

3, Killion filed timely Answers to the Complaints in the Baughman Lawsuit and in
the Individual Piaintiff Lawsuits (collectively, “the Litigation”). In those Answers, Killion denied
that it paid a day rate to the Plaintiffs, denied that Killion failed to pay appropriate overtime pay
to the Plaintiffs, and asserted affirmative defenses.

4, On or about May 2, 2019, Jacob Edgington, one of the Individual Plaintiffs, agreed
to dismiss his lawsuit with prejudice. Mr. Edgington filed a Stipulation of Dismissal with
Prejudice on May 17, 2019,

5. On May 2, 2019, a mediation (“May 2, 2019 Mediation”) of the Baughman Lawsuit
and of the Individual Plaintiff Lawsuits was held before United States Magistrate Judge Lisa Pupo

Lenihan. At that mediation, the parties and their counsel agreed to settle the Baughman Lawsuit
and the Individual Plaintiff Lawsuits.

6. Plaintiffs and their counsel performed a thorough and independent investigation of
the facts and law related to the allegations in the Litigation. In agreeing to the settlement, Plaintiffs
have considered: (a) the facts developed during discovery in the Litigation; (b) the risks of
continued litigation and the uncertainty of the outcome of the claims alleged against Killion; and
(c) the desirability of consummating this settlement according to the terms of this Settlement
Agreement. Plaintiffs have concluded that the terms of this settlement are fair, reasonable, and

adequate and that it is in the best interests of Plaintiffs to settle their claims against Killion pursuant
to the terms set forth below.

7. Killion denies the allegations in the Complaints in the Baughman Lawsuit and in
the Individual Plaintiff Lawsuits, and disclaims any liability with respect to the claims alleged in
the Complaints. Killion, however, is entering into this settlement because the settlement will
eliminate the burden, risk, and expense of further litigation. This Settlement Agreement and all

related documents are not and should not be construed as an admission by Killion of any fault,
liability, or wrongdoing.

8. As a negotiated compromise, and in consideration of and in reliance upon the
definitions, recitals, promises, covenants, understandings, and obligations set forth in this
Settlement Agreement, the Parties stipulate and agree as follows, subject to the final approval of
the Court.

DEFINITIONS

9. The following terms used in this Settlement Agreement shall have the meanings
ascribed to them below:

a. “Approval Order” means the Court Order memorializing the Court’s
approval of the settlement.

221666973
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 6 of 41

b. “Collective Plaintiffs” means Seth Baughman, Tyler Criswell, Stephen

Giardina, Patrick Healy, James Jackson, Justin McKenney, Charles Omia, Jared Reeder, Dustin
Reedy, and Christopher Stripe.

c. “Collective Plaintiffs’ Counsel” means Adrian N. Roe, Esq., Michael D.
Simon, Esq., and Roe & Simon LLC.

d. “Court” means the United States District Court for the Western District of
Pennsylvania.

e. “Defendant” means Killion & Sons Well Service, Inc.

f. “Defendant’s Counsel” means Clark Hill PLC.

£. “Effective Date” means the first business day after the Court’s issuance of
the Approval Order.

h. “Gross Settlement Amount” means the gross amount of $375,000.00,
which is the amount that Killion will pay in exchange for the release of all Released Claims by
Plaintiffs and for Plaintiffs’ other commitments pursuant to this Agreement.

i. “Individual Plaintiffs” means Derek Behrens, John Beloit, Jordan Burgess,
James Jordan Hribal, Tyler McDougal, Michael Stone, Timothy J. Terry, and John Willhoft.

j. “Individual Plaintiffs’ Counsel” means Samuel J. Pasquarelli, Esq. and
Sherrard, German & Kelly, P.C.

k. “Litigation” means Baughman v. Killion & Sons Well Service, Inc., Civil
Action. No. 2:15-cv-01143-CB (W.D. Pa.) and the following individual cases filed by the
Individuai Plaintiffs: Behrens vy. Killion & Sons Well Service, Inc., Civil Action. No. 2:16-cv-
00485-CB (W.D. Pa.); Beloit v. Killion & Sons Well Service, Inc., Civil Action. No. 2:16-cv-
00362-CB (W.D. Pa.); Burgess v. Killion & Sons Well Service, Inc., Civil Action. No. 2:16-cv-
01471-CB (W.D. Pa.); Hribal v. Killion & Sons Well Service, Inc., Civil Action. No. 2:16-cv-
01472-CB (W.D. Pa.); McDougal v. Killion & Sons Well Service, Inc., Civil Action. No. 2:16-
cv-00480-CB (W.D. Pa.); Stone v. Killion & Sons Well Service, Inc., Civil Action. No. 2:16-cv-
00478-CB (W.D. Pa.); Terry v. Killion & Sons Well Service, Inc., Civil Action. No. 2:16-cv-

01445-CB (W.D. Pa); Willhoft v. Killion & Sons Well Service, Inc., Civil Action, No. 2:16-cv-
00484-CB (W.D. Pa.).

L “Opt-In Plaintiffs” means Tyler Criswell, Stephen Giardina, Patrick
Healy, James Jackson, Justin McKenney, Charles Omia, Jared Reeder, Dustin Reedy, and
Christopher Stripe.

m. “Parties” means Plaintiffs and Defendant.
n. “Plaintiffs” means the Collective Plaintiffs and Individual Plaintiffs.
3

221666973
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 7 of 41

oO. “Plaintiffs? Counsel” means Collective Plaintiffs’ Counsel and Individuat
Plaintiffs’ Counsel.

p. “Releasees” means Killion & Sons Well Service, Inc., and its past,
present, and future parent companies, subsidiaries, affiliates, and divisions, and the owners,
shareholders, partners, officers, employees, legal representatives, executors, administrators, real
or alleged alter egos, predecessors, successors, transferees, assigns, and insurers of the foregoing.

q. “Settlement Amount” shall mean the gross amount of $375,000.00.

r. “Settlement Award” means the payment that each Plaintiff shall be
entitled to receive pursuant to the terms of this Agreement.

SETTLEMENT AWARDS

10. Settlement Amount, The total gross settlement amount that Killion will pay to
Plaintiffs and Plaintiffs’ Counsel will be $375,000.00. In accordance with Sections 12 and 13 of
this Agreement, Killion will pay $200,000.00 of the Settlement Amount in initial payments within
10 business days after the Effective Date of this Agreement, and will pay $175,000.00 of the
Settlement Amount in installment payments over an 18-month period after the Effective Date of
the Agreement. Killion will deduct, from the settlement payments, legally-required withholdings.

11. Attorneys’ Fees and Costs. The Gross Settlement Amount of $375,000.00
includes an award of attorneys’ fees and costs to Collective Plaintiffs’ Counsel in the total amount
of $167,438.73, and an award of attorneys’ fees and costs to Individual Plaintiffs’ Counsel in the
total amount of $61,000.02. The awards of attorneys’ fees will compensate Plaintiffs’ Counsel for
all work performed in the Litigation as of the date of this Settlement Agreement, as well as for all
of the work remaining to be performed, including but not limited to documenting the settlement,
securing Court approval of the settlement, administering and implementing the settlement, and
dismissing the Litigation. Killion will issue IRS Forms 1099 to Collective Plaintiffs’ Counsel and
to Individual Plaintiffs’ Counsel reflecting the award of fees and costs. Collective Plaintiffs’
Counsel and Individual Plaintiffs’ Counsel shall be solely responsible for paying all applicable
taxes on the payments made pursuant to this section of the Agreement.

12. Initial Payments. Within 10 business days after the Effective Date of this
Agreement, Kilhon will make initial payments (“Initial Payments”) in the total gross amount of
$200,000.00, payable by check, as follows:

a. Of the $200,000.00 in Initial Payments, a total of $146,561.27 will be paid
to Plaintiffs (“Plaintiffs’ Settlement Amount”). The amount that Killion
will pay to a particular Plaintiff will be the amount determined by
multiplying the Plaintiffs’ Settlement Amount of $146,561.27 by the
percentage of the overtime pay that Plaintiffs contend is owed to that
particular Plaintiff compared to the total amount of overtime pay that
Plaintiffs contend is owed to all Plaintiffs. A schedule of the percentage
of overtime pay that Plaintiffs contend is owed to each Plaintiff, compared
to the total amount of overtime pay that Plaintiffs contend is owed to all
Plaintiffs, is attached to this Agreement as Attachment 1. Pursuant to 20

4
221666973
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 8 of 41

P.S. § 3101 et seg., Killion will pay to Megan Criswell, sister of Opt-In
Plaintiff Tyler Criswell, the amount of the settlement payable to Tyler
Criswell, as Tyler Criswell passed away after opting in to the Baughman
Lawsuit and prior to settlement of the Litigation.

b. Of the $200,000.00 in Initial Payments, a total of $53,438.73 will be paid
to Collective Plaintiffs’ Counsel.

13. Installment Payments. Killion will pay Collective Plaintiffs’ Counsel and
Individual Plaintiffs’ Counsel the total gross amount of $175,000.00, by check in six equal
installments (“Installment Payments”) of $29,166.67, over an 18-month period, in accordance with
the schedule that is attached to this Agreement as Attachment 2.

14. Delivery of Settlement Checks. The Initial Payment checks to the Collective
Plaintiffs and to Collective Plaintiffs’ Counsel, and the Installment Payment checks to Collective
Plaintiffs’ Counsel, will be delivered to Roe & Simon, LLC, c/o Michael D. Simon, Esq., at 2520
Mosside Boulevard, Monroeville, PA 15146. The Initial Payment checks to the Individual
Plaintiffs, and the Installment Payment checks to Individual Plaintiffs’ Counsel, will be delivered

to Sherrard, German and Kelly, P.C., c/o Samuel J. Pasquarelli, Esq., at 535 Smithfield Street,
Suite 300, Pittsburgh, PA 15222.

15. Tax Treatment. Plaintiffs’ Settlement Awards will be treated as back wages and
Killion will effectuate withholding of appropriate federal, state, and local taxes. Killion will be
responsible for remitting all withheld taxes to the appropriate governmental authorities. Killion
will not withhold the employer’s share of applicable taxes, and Killion will be responsible for
paying those amounts to the appropriate governmental authorities. Killion will provide, to
Collective Plaintiffs’ Counsel, an IRS Form W-2 and analogous state tax forms for each Collective

Plaintiff, and will provide, to Individual Plaintiffs’ Counsel, an IRS Form W-2 and analogous state
tax forms for each Individual Plaintiff.

16.  MValidity of Plaintiffs’ Settlement Award Checks. All Settlement Award checks
sent to Plaintiffs by Plaintiffs’ Counsel will remain valid and negotiable for 180 days from the date
of their issuance and will thereafter be automatically canceled if not cashed within that timeframe,
at which time the right to recover any Settlement Award will be waived and deemed void. Each
Settlement Award check will state, in conspicuous writing on the front of the check, that the check
is void if it is not cashed within 180 days. All funds from uncashed Settlement Award checks at
the conclusion of the 180-day period will revert to Killion.

17. No Claims Based Upon Distributions or Payments. No person shall have any
claims against Killion or Defendant’s Counsel based on distributions or payments made in
accordance with this Settlement Agreement.

18. Motion to Approve Settlement. Within five business days after execution of this

Agreement by all Parties and their counsel, Plaintiffs shall file, with the Court, a Motion to
Approve Settlement, seeking a Court Order:

a. Approving the settlement and its terms as a fair, reasonable, and adequate
settlement of this Litigation;

221666973
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 9 of 41

b. Directing that the Gross Settlement Amount be distributed in accordance
with the terms of this Settlement Agreement; and
c. Directing the Parties to dismiss the Litigation with prejudice.
RELEASES

19. Release of Claims Related to this Action. In consideration of the benefits to be
received by the Plaintiffs under the terms of this Agreement, each Plaintiff, upon the Effective
Date, shall be deemed to have released and forever discharged Releasees from any and all claims,
obligations, causes of action, and liabilities that were asserted or could have been asserted against
Releasees in the Litigation based on Killion’s allegedly paying its pumpers and well tenders a “day

rate” and by allegedly not paying them overtime pay for hours that they worked in excess of 40
during a workweek.

20. General Release. In consideration of the benefits to be received by Plaintiffs under
the terms of this Agreement, each Plaintiff, upon the Effective Date, shall be deemed to have
released and forever discharged Releasces from: any and all claims, obligations, demands, actions,
rights, causes of action, and liabilities of whatever nature that may have accrued as of the date on
which that Plaintiff signed this Agreement, including but not limited to any claim for costs, fees,
interest, or other expenses incurred in this matter; any and all claims for wages, overtime pay,
bonuses, commissions, or incentive compensation of any type, whether under common law or
policy or contract; any and all claims that were asserted or could have been asserted in the
Litigation; any and all claims for breach of contract or violation of tort laws; any and all claims
arising under common law, such as claims for malicious prosecution, misrepresentation,
defamation, false imprisonment, libel, slander, invasion of privacy, negligence, or infliction of
emotional distress; any and all claims arising under the Fair Labor Standards Act, Title VII of the
Civil Rights Act of 1964, as amended; Sections 1981 through 1988 of Title 42 of the United States
Code, as amended; the Genetic Information Nondiscrimination Act of 2008; the Employee
Retirement Income Security Act of 1974 (except for any vested benefits under any tax qualified
benefit plan); the Civil Rights Act of 1991; the Immigration Reform and Control Act; the
Americans with Disabilities Act of 1990, as amended; the Family and Medical Leave Act; the
Equal Pay Act; the Sarbanes Oxley Act; the Dodd-Frank Act, the Pennsylvania Minimum Wage
Act, the Pennsylvania Wage Payment and Collection Law, the Pennsylvania Human Relations
Act; the Pennsylvania Whistleblower Law; and any other federal, state or local human rights, civil
rights, wage-hour, whistleblower, pension or labor laws, rules and/or regulations; and any claim
for costs, fees, interest, or other expenses including attorneys’ fees incurred in any matter; or any
other action or grievance against the Releasees, based upon any act or omission arising or occurring
up to the time when that Plaintiff signed this Agreement.

MISCELLANEOUS
21. No Admission of Liability. This Settlement Agreement and all related documents

are not and should not be construed as an admission by Killion of any fault, liability, or
wrongdoing.

221666973
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 10 of 41

22, Prior Representation of Collective Plaintiffs. Until in or about April 2018,
Collective Plaintiffs were represented by James J. Brink, Esq., of Brink Law Offices, P.C., and by
Steven C. Townsend, Esq., of Eddy Deluca Gravina & Townsend (collectively “Former Collective
Plaintiffs’ Counsel”). Current Collective Plaintiffs’ Counsel, Adrian N. Roe, Esg., Michael D.
Simon, Esq., and Roe & Simon LLC, have represented to Defendant’s Counsel that all matters
relating to the payment of legal fees and costs to Former Collective Plaintiffs’ Counsel have been
resolved and that Former Collective Plaintiffs’ Counsel will make no claim against Killion or
Defendant’s Counsel for legal fees or costs based on Former Collective Plaintiffs’ Counsel’s
representation of Collective Plaintiffs in this case. Current Collective Plaintiffs’ Counsel hereby
agrees to indemnify and defend Killion and Defendant’s Counsel, and to hold Killion and
Defendant’s Counsel harmless, with regard to any claim by Former Collective Plaintiffs’ Counsel
against Killion or Defendant’s Counsel for legal fees or costs relating to this Litigation.

23. Killion’s Legal Fees. Killion’s legal fees and expenses in this Litigation shall be
borne by Killion.

24. No Re-Employment. Plaintiffs agree to not seek, apply for, or accept employment
with Killion, and will not seek, apply for, or accept retention by Killion as an independent
contractor, consultant, or otherwise. In the event that a Plaintiff is ever mistakenly employed by

Killion, Plaintiffs agree that the employment may be terminated with no resulting claim or cause
of action against Killion.

25, Confidentiality of Agreement. By signing this Agreement, each Plaintiff and
Plaintiffs’ Counsel hereby represent that, since the May 2, 2019 Mediation, they have not discussed
or disclosed the fact that Killion has agreed to pay settlement amounts to Plaintiffs or Plaintiffs’
Counsel, and have not discussed or disclosed the amounts of those settlement payments, with or
to any persons who are not parties to this Agreement. Plaintiffs and their counsel hereby agree to
keep the details of this Agreement in strict confidence, and Plaintiffs and Plaintiffs’ counsel will
not reveal those details to anyone, except that a Plaintiff may discuss the settlement terms with
that Plaintiff's immediate family members, attorneys, and tax advisors, on the express condition
that those third parties agree to maintain the confidentiality of the settlement terms, and except that
a Plaintiff may disclose the settlement terms pursuant to subpoena or order of court. In the event
that a Plaintiff directly or indirecily breaches his obligations pursuant to this section of the
Agreement, that Plaintiff shall repay, to Killion, the Settlement Award that Killion paid to that
Plaintiff pursuant to this Agreement. The parties understand and agree that this repayment
obligation shall not be exclusive of other remedies that Killion may have for a Plaintiff's breach
of this or other sections of the Agreement. Plaintiffs and their counsel understand and agree that
this confidentiality section of the Agreement is a material term of this Agreement and acknowledge

that Killion would not have entered into this Agreement if Plaintiffs and Plaintiffs’ Counsel had
not agreed to this confidentiality provision.

26.  Nullification of the Settlement Agreement. In the event that: (a) the Court does
not approve the settlement as set forth in the Agreement; or (b) the settlement does not become
final for any other reason, the Parties agree to engage in follow-up negotiations with the intent of
resolving whatever concerns precluded the Court’s approval and, if feasible, to resubmit the
settlement for approval within 30 days. Ifthe settlement is not approved as resubmitted or if the
Parties are not able to reach another agreement, then either Party may void this Agreement. At

221666973
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 11 of 41

that point, the Parties agree that each shall return to their respective positions on the day before

this Agreement, and this Agreement shall not be used in evidence or argument in any other aspect
of their litigation.

27.  Inadmissibility of Settlement Agreement. Except for purposes of settling this
Litigation, enforcing the terms of this Agreement, resolving an alleged breach of the Agreement,
or resolving tax or legal issues arising from a payment under this Agreement, neither this
Agreement nor its terms, nor any document, statement, proceeding or conduct related to this
Agreement, nor any reports or accounts thereof, shall be construed as, offered or admitted in
evidence as, received as, or deemed to be evidence for any purpose adverse to the Parties,
including, without limitation, evidence of a presumption, concession, indication, or admission by
any of the Parties of any liability, fault, wrongdoing, omission, concession, or damage.

28. Consent Judgment. In the event that Killion fails to pay any of the settlement
payments within 10 business days after those payments are due, pursuant to Sections 12 and 13
and Attachments 1 and 2 of this Agreement, the Parties agree that Plaintiffs shail be entitled to file
a Consent Judgment for any remaining unpaid settlement amounts. That Consent Judgment shall

be substantially in the form of the Consent Judgment document that is attached to this Agreement
as Attachment 3.

29. Amendment or Modification. This Agreement may be amended or modified only

by a written document signed by all Parties as well as by Plaintiffs’ Counsel and Defendants’
Counsel.

30. Entire Settlement Agreement. This Agreement constitutes the entire agreement
between the Parties, and no oral or written representations, warranties, or inducements have been
made to any Party concerning this Agreement other than the representations, warranties, and
covenants contained and memorialized in this Agreement. All prior or contemporaneous
negotiations, memoranda, agreements, understandings, and representations, whether written or
oral, are expressly superseded by this Agreement, and are of no further force and effect. The
Parties acknowledge that they have not relied on any promise, representation, or warranty, express
or implied, that is not contained in this Agreement.

31. Authorization to Enter Into Settlement Agreement. Counsel for all Parties
warrant and represent that they are expressly authorized by the Parties whom they represent to
enter into this Agreement and to take all appropriate action required or permitted to be taken by
those Parties pursuant to this Agreement to effectuate its terms and to execute any other documents
required to effectuate the terms of this Agreement. The Parties and their counsel will cooperate
with each other and use their best efforts to effect the implementation of the Agreement. In the
event that the Parties are unable to reach resolution on the form or content of any document needed
to implement this Agreement or on any supplemental provisions or actions that may become

necessary to effectuate the terms of this Agreement, the Parties shall seek the assistance of the
Court to resolve such disagreement.

32. Binding on Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Plaintiffs, Defendant, and their heirs, beneficiaries, executors,

221666973
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 12 of 41

administrators, successors, transferees, successors, assigns, or any corporation or any entity with
which any party may merge, consolidate, or reorganize.

33. Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile or email. All executed counterparts and each of them shall be deemed to be
one and the same instrument. All executed copies of this Agreement, and photocopies of this
Agreement (including facsimile and/or emailed copies of the signature pages), shall have the same
force and effect and shall be as legally binding and enforceable as the original.

34. Cooperation in Drafting. The Parties have cooperated in the drafting and
preparation of this Agreement; hence the drafting of this Agreement shall not be construed against
any of the Parties. The Parties agree that the terms and conditions of this Agreement were
negotiated at arm’s length and in good faith by the Parties, and reflect a settlement that was reached

voluntarily based upon adequate information and sufficient discovery and after consultation with
experienced legal counsel.

35. Governing Law. All terms of this Settlement Agreement and the attachments
hereto shall be governed by and interpreted according to the laws of the Commonwealth of
Pennsylvania and the United States of America, where applicable.

36. Jurisdiction of the Court. The Court shall retain jurisdiction with respect to the
interpretation, implementation, and enforcement of the terms of this Settlement and all orders and
judgments entered in connection therewith, and the Parties and their counsel submit to the
jurisdiction of the Court for that purpose.

221666973
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 13 of 41

IN WITNESS WHEREOF, the Parties and their Counsel have executed this Settlement

Agreement as follows:

10
221666973
See ane ay He . ar a

Date:_Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 14 of 41

 

 

 

 

By:
Print Name:
Dustin Reedy
Date:
Date:
COUNSEL FOR NAMED COLLECTIVE
PLAINTIFF AND OPT-IN PLAINTIFFS
Christopher Stripe
ROE & SIMON, LLC
Daie:

By: POS we |
Print Name: (M chae | Y Simm
Date: 6 lio 12019

   

oe .

 

print Name, / vey hiljion
Title: C EO ] 0)
Date: 5 126 |) | 4

DEFENDANT’S COUNSEL

CLARK HILL PLC

By:
Print Name:

Date:
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 15 of 41

221666973

DEFENDANT, KILLION & SONS WELL
SERVICE, INC,

By:

 

Print Name:

 

Title:

 

Date:

 

DEFENDANT’S COUNSEL

CLARK HILL PLC

py fustri Nuyell
t og : £ ie a i
Print Name: D eh A Male we

: i; . :
Date Serre t0) 2el@

12
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 16 of 41

OPT-IN PLAINTIFFS (CONT'D)

 

 

 

 

 

 

 

Justin McKenney

Date: _

Charles Omia
Date
Jared Reeder

Date:_

Dustin Reedy

Date:

 

 

Christopher Stripe

Pate:

€81351534.4}
221666973

INDIVIDUAL PLAINTIFFS (CONT’D)

 

Timothy J. Terry

Date:

 

John Willhoft

COUNSEL FOR INDIVIDUAL PLAINTIFFS
SHERRA

   
  

». GERMAN, AND KELLY, B.C,

4 f

 

 

e i
By: oY 4 A eine
Print Name:__ Samuel _d. Pasquarel Li
/ n rio
Date: AN tewd ‘be EOL.

 

COUNSEL FOR NAMED COLLECTIVE
PLAINTIFF AND OPT-IN PLAINTIFFS

ROE & SIMON, LLC

By:
Print Name:

Date:

 

ii
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 17 of 41

 

 

 

 

 

 

 

 

 

 

 

Justin McKenney Timothy J. Terry
Date: Date:
Charles Omia John Willhoft
Date: Date:
COUNSEL FOR INDIVIDUAL
Jared Reeder PLAINTIFFS
Date: SHERRARD, GERMAN, AND KELLY, P.C.
Dustin Reedy Print Name:
Date: 5-394 ~ 4 Date:
COUNSEL FOR NAMED COLLECTIVE
Christopher Stripe PLAINTIFF AND OPT-IN PLAINTIFFS

 

221666973

 

 

 

 

 

By:

 

Print Name:

 

Date:

 

12
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 18 of 41

 

 

 

Timothy J. Terry

 

 

 

 

 

 

 

 

Date:
Charles Omia John Willhoft
Date: Date:
COUNSEL FOR INDIVIDUAL
Jared Reeder PLAINTIFFS
Date: SHERRARD, GERMAN, AND KELLY, P.C.
By:
Dustin Reedy Print Name:
Date: Date:
COUNSEL FOR NAMED COLLECTIVE
| Christopher Stripe PLAINTIFF AND OPT-IN PLAINTIFFS
. Date: ROE & SIMON, LLC

 

221666973

 

 

 

 

 

By:

 

Print Name:

 

Date:

 
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 19 of 41

 

 

 

 

NAMED COLLECTIVE PLAINTIFF INDIVIDUAL PLAINTIFFS
Seth Baughman Derek Behrens

Date: Date:

OPT-IN PLAINTIFFS John Beloit

   

Date: S|z 4

 

Stephen Giardina

Date:

 

 

Patrick Healy

Date:

 

 

James Jackson

Date:

 

OPT-IN PLAINTIFFS (CONT’D)

221666973

 

Date:
0 MLV Clo Tyler Criswort

Megan Criswell\sister of Tyler Criswell

 

Jordan T. Burgess

Date:

 

 

James Jordan Hribal

Date:

 

 

Tyler McDougal

Date:

 

 

Michael Stone

Date:

 

INDIVIDUAL PLAINTIFFS (CONT’D)

ll
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 20 of 41

 

 

 

 

NAMED COLLECTIVE PLAINTIFF INDIVIDUAL PLAINTIFFS
Seth Baughman Derek Behrens
Date: Date:
OPT-IN PLAINTIFFS John Beloit
Date:

 

Megan Criswell, sister of Tyler Criswell

Date:

 

 

Stephen Giardina

Date:

 

Rabe Qe,

Patrick Healy v

Date: 5/9626 1A

 

James Jackson

Date:

 

OPT-IN PLAINTIFFS (CONT’D)

221666973

 

 

Jordan T. Burgess

Date:

 

 

James Jordan Hribal

Date:

 

 

Tyler McDougal

Date:

 

 

Michael Stone

Date:

 

INDIVIDUAL PLAINTIFFS (CONT’D)

{1
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 21 of 41

 

 

 

 

NAMED COLLECTIVE PLAINTIFF INDIVIDUAL PLAINTIFFS
ken Lo
a
Seth Baughman Derek Behrens
Date: SS -255-/¢ Date:
OPT-IN PLAINTIFFS John Beloit
Date:

 

Megan Criswell, sister of Tyler Criswell

Date:

 

 

Stephen Giardina

Date:

 

 

Patrick Healy

Date:

 

 

James Jackson

Date:

 

OPT-IN PLAINTIFFS (CONT’D)

221666973

 

 

Jordan T. Burgess

Date:

 

 

James Jordan Hribal

Date:

 

 

Tyler McDougal

Date:

 

 

Michael Stone

Date:

 

INDIVIDUAL PLAINTIFFS (CONT’D)

ll
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 22 of 41

 

 

 

 

 

 

 

 

Justin McKenney Timothy J. Terry

Date: Date:

Charles Omia ' John Willhoft

Date: S | 24/ 217 Date:
COUNSEL FOR INDIVIDUAL

Jared Reeder PLAINTIFFS

Date: SHERRARD, GERMAN, AND KELLY, P.C.
By:

Dustin Reedy Print Name:

Date: Date:

 

 

Christopher Stripe

Date:

 

221666973

 

 

 

 

COUNSEL FOR NAMED COLLECTIVE
PLAINTIFF AND OPT-IN PLAINTIFFS

ROE & SIMON, LLC

By:

 

Print Name:

 

Date:

 

12
Case 2:15-cv-01143-CB

Document 101-1 Filed 06/11/19 Page 23 of 41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Justin McKenney Timothy J. Terry
Date: Date:
Charles Omia John Willhoft
Date: Date:
4
Wz COUNSEL FOR INDIVIDUAL
Jared Rée PLAINTIFFS
Date Ss ~ 24-79 SHERRARD, GERMAN, AND KELLY, P.C.
By:
Dustin Reedy Print Name:
Date: Date:
COUNSEL FOR NAMED COLLECTIVE
Christopher Stripe PLAINTIFF AND OPT-IN PLAINTIFFS
Date: ROE & SIMON, LLC
By:
Print Name:
Date:

221666973

 

 

 

 

 

 

 

 

{2
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 24 of 41

 

 

 

 

NAMED COLLECTIVE PLAINTIFF INDIVIDUAL PLAINTIFFS
Seth Baughman Derek Behrens
Date: Date:
OPT-IN PLAINTIFFS John Beloit
Date:

 

 

Megan Crisweil, sister of Tyler Criswell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: Jordan T. Burgess
Date:

Stephen Giardina

Date: James Jordan Hribal
Date:

Patrick Healy

Date: Tyler McDougal

hk Z —

(ys antes Jackson”

CC Se C x -f 7 Michael Stone
Date:

OPT-IN PLAINTIFFS (CONT’D) INDIVIDUAL PLAINTIFFS (CONT’D)

il
221666973
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 25 of 41

 

 

 

 

NAMED COLLECTIVE PLAINTIFF INDIVIDUAL PLAINTIFFS
Seth Baughman Derek Behrens
Date: Date:
OPT-IN PLAINTIFFS John Beloit
Date:

 

Megan Criswell, sister of Tyler Criswell

Date:

 

 

SteptierGiardifa

Date: 5-Z286- ZOl4

 

Patrick Healy

Date:

 

 

James Jackson

Date:

 

OPT-IN PLAINTIFFS (CONT’D)

221666973

 

 

Jordan T. Burgess

Date:

 

 

James Jordan Hribal

Date:

 

 

Tyler McDougal

Date:

 

 

Michael Stone

Date:

 

INDIVIDUAL PLAINTIFFS (CONT’D)

11
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 26 of 41

       
    
 
  

 

 

 

Jostin McKenney Tanodhy IL Perey

Date: Date:

  
   
 
     
  
  
   
  
   
  

 

 

 

Charles Omia John Willhoft

Date attains pees Date;

 

 

COUNSEL FOR INDIVIDUAL. _-

 

 

 

 

 

 

 

 

Jared Reeder PLAINTIFES ess
Date: SHERRARD, GERMAN, ANDICRLL:
By:
Dustin Reedy Print Name:
Date: ; Dates
(ey 1A, BR
{ Su sieplp =f COUNSEL FOR NAMED
“Christopher Sipe PLAINTIPE AND

Date: lo~ iG ~Deis . — oe
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 27 of 41

IN WITNESS WHEREOF, the Parties and their Counsel have executed this Settlement

Agreement as follows:

NAMED COLLECTIVE PLAINTIFF

 

Seth Baughman

Date:

 

OPT-IN PLAINTIFFS

 

Megan Criswell, sister of Tyler Griawell

Date:

 

 

 

 

 

Stephen Giardina

Date:

 

 

 

 

 

Patrick Healy

Date:

 

 

James Jackson

Date:

 

 

 

 

 

 

(303518901)
221666973

hile

INDIVIDUAL PLAINTIFFS

 

 

 

 

 

Derek Behrens

Date:

 

John Beloit —

Date:

 

 

 

 

 

 

 

 

Jordan T, Burgess

Date:

 

 

James Jordan Hrthal

Date:

 

 

Tyler McDougal

Date:

gee

Michael Stone
Date: s/ 20/ a0 I

 

 

 

 

 

 

to

W22giseele = 6<xpasaszzr2s = 10

GPG} 12-90-8102
24-062 18 48% 8 FROMY CALS FR ncQoument 19d4li4Filed 06/11/19 Page 2BAb shan F-sa0

IN WITNESS WHEREOF, the Parties and their Counsel have executed this Settlement

Agreement as follows:

NAMED COLLECTIVE PLAINTIFF

 

Seth Baughman

Date:

 

OPT-IN PLAINTIFES

 

Megan Criswell, sister of Tyler Criswell

Dite:

 

Stephen Giardina
Dete:__

 

Patrick Healy

Date:

 

James Jackson

Date: _

{13523341}
221666973

 

 

Date: S- RSF

 

John Beloit

Date:

 

Jordan T. Burgess

Date:

 

Tames Jordan Hribal

Date:

 

Tyler McDougal

Date:

 

Michael Stone

Dater

10

05/24/2019 FRE 9:13 [JOB NO. 6303) fj002
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 29 of 41

O5/ 24/2819 BF: d2 4242902277

SPHS CARE CENTER PAGE 82/82

IN WITNESS WHEREOF, the Parties and their Counsel have executed this Settlement

Agreernent as follows:

NAMED COLLECTIVE PLAINTIFF

 

Seth Baughman

Date:

OPT-IN PLAINTIFFS

 

Megan Criswell, sister of Tyler Criswell

Date:

 

Stephen Giardina

Date:

 

Patrick Healy

Date:

 

James Jackson

Date:

 

iS135t5H.1)
221666973

INDIVIDUAL PLAINTIFFS

 

Derek Bebrens
Date:

 

Tohn Beloit

Date:

Toran 't. Bucdess _

 

 

 

James Jordan Hribal

Date.

 

Tyler McDougal —

Date:

 

Michael Stone _—_

Date:

10
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 30 of 41

OPT-IN PLAINTIFFS (CONT'D)

 

Justin McKenney

Date:

 

 

Charles Omia

Date:

 

Jared Reeder

Date:

 

 

Dustin Reedy

Date:

 

Christopher Stripe

Date:

 

(80381534.1}
221666973

INDIVIDUAL PLAINTIFFS (CONT'D)

 

Timothy J. Terry

Date:

 

 

COUNSEL FOR INDIVIDUAL PLAINTIFFS

SHERRARD, GERMAN, AND KELLY, P.C.

By:

 

Print Name:

 

Date:

 

COUNSEL FOR NAMED COLLECTIVE
PLAINTIFF AND OPT-IN PLAINTIFFS

ROE & SIMON, LLC

By:

 

Print Name:

 

Date:

 

ik
 

Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 31 of 41

IN WITNESS WHEREOF, the Parties and their Counsel have executed this Settlement

Agreement as follows:

NAMED COLLECTIVE PLAINTIFF

 

Seth Baughman

Date:

OPT-IN PLAINTIFFS

 

Megan Criswell, sister of Tyler Criswell

Date:

 

Stephen Giardina

Date:

 

Patrick Healy

Date:

 

 

Jarmes Jackson

Dete:

(SUIS 824.1)
221666973

INDIVIDUAL PLAINTIFFS

 

Derek Behrens

Date:

 

John Beloit

Date:

 

 

Jordan T, Burgess

 

 

 

 

 

 

Date:

James Jordan Hribal

Dates, .
TEMAS

Tyler McDougal

Michael Stone

Date:

 

10
 

Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 32 of 41

IN WITNESS WHEREOP, the Parties and their Counsel have executed this Settlement

 

 

 

 

 

Agreenient as follows:

NAMED COLLECTIVE PLAINTIFF INDIVIDUAL PLAINTIFFS
Seth Baughman Derek Behrens

Date: Date:

OPT-IN PLAINTIFFS John Béloit

 

Megan Criswell, sister of Tyler Criswell

Date:

 

Stephen Giardina

Date:

 

 

Patrick Healy

Date:

 

James Jackson 7

Date:

 

(side
22166697)

Date: 23/19

 

Jordan T, Burgess

Date:

 

 

James Jordan Hribal

Date:

 

 

Tyler MeDou gal

Dates

 

Michael Stone

Date:

19

 
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 33 of 41

MAY-3@-2G19 12:43 From: 4423507315

 

 

Paae:2-2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPT-IN PLAINTIFFS (CONT'D) INDIVIDUAL PLAINTIFES (CONT'D)
Justin McKenney Timothy @Tery
Date: patn5/ zZ. g/ q
Charles Omia John Willhoft
Date: Date:
COUNSEL FOR INDIVIDUAL PLAINTIFFS
Jared Reeder
SHERRARD, GERMAN, AND KELLY, PC,
Date:
By:
Print Name:
Dustin Reedy
Date:
Date:
COUNSEL FOR NAMED COLLECTIVE
PLAINTIFF AND OPT-IN PLAINTIFFS
Christopher Stripe
ROE & SIMON, LLC
Date:
By:
Print Name:

(susie
221666973

 

Date:

 

1]
 

Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 34 of 41

IN WITNESS WHEREOF, the Parties and their Counsel have executed this Settlement

Agreement as follows:

NAMED COLLECTIVE PLAINTIFF

 

Seth Baughman

Date:

OPT-IN PLAINTIFFS

 

Megan Criswell, sister of Tyler Criswell

Date:

 

Stephen Giardina _

Date:

 

Patrick Healy

Date:

 

 

James Jackson

Date:

(S135 5940}

221666973

INDIVIDUAL PLAINTIFFS

 

Derek Behrens _

Date:

 

John Beloit

Date:

 

 

Jordan T. Burgess

Date:

DLA,

Jandes Jordan Hribal
Date: 5-24-2019

 

Tyler McDougal

Date:

 

 

Michael Stone

Date:

10
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 35 of 41

ATTACHMENT 1 TO SETTLEMENT AGREEMENT AND RELEASE
(Initial Settlement Payments To Be Paid To Plaintiffs Within
10 Business Days After Final Approval of Settlement)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I. Percentages of Plaintiffs’ Settlement Amount to be Paid to Collective
Plaintiffs.
. 7 . ‘Payce - - ; re oe Amount | : oe o

Baughman, Seth 5.4025%
Criswell, Tyler 4024%
Giardina, Stephen 8.8807%

Healy, Patrick 13.1540%

Jackson, James 6,.9972%

McKenney, Justin 11.0205%
Omia, Charles .8331%
Reeder, Jared 3511%

Reedy, Dustin 3.8036%
Christogher 2.0750%

I. Percentages of Plaintiffs’ Settlement Amount to be Paid to Individual
Plaintiffs.
Payee oe ne . a Amount -

Behrens, Derek 9.1975%

Beloit, John 6.6811%

Burgess, Jordan 9,1975%

Hribal, James 5.4796%

 

 

 

 

221666973
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 36 of 41

 

 

 

 

 

 

 

 

McDougal, ‘Tyler 6.6811%
Stone, Michael 2.9885%
Terry, Timothy 3.0465%
Willhoft, John 3.8072%

15

221666973
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 37 of 41

ATTACHMENT 2 TO SETTLEMENT AGREEMENT AND
RELEASE (Instaliment Settlement Payments}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

October 1, 2019 $19,060.00 Roe & Simon LLC

$10,166.67 Sherrard, German & Kelly, P.C.
January 1, 2020 $19,000.00 Roe & Simon LLC

$10,166.67 Sherrard, German & Kelly, P.C.
April 1, 2020 $19,000.00 Roe & Simon LLC

$10,166.67 Sherrard, German & Kelly, P.C.
July 1, 2020 $19,000.00 Roe & Simon LLC

$10,166.67 Sherrard, German & Kelly, P.C.
October 1, 2020 $19,000.00 Roe & Simon LLC

$10,166.67 Sherrard, German & Kelly, P.C.
January 1, 2021 $19,000.00 Roe & Simon LLC

$10,166.67 Sherrard, German & Kelly, P.C.
TOTAL: $175,000.02

 

221666973

 
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 38 of 41

ATTACHMENT 3 TO SETTLEMENT AGREEMENT AND RELEASE

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SETH BAUGHMAN, individually and on
behalf of others similarly situated,

Plaintiff,

¥.

KILLION & SONS WELL SERVICE, INC.,

Defendant.
DEREK BEHRENS,

Plaintiff,

Vv.

KILLION & SONS WELL SERVICE, INC.,

Defendant.
JOHN BELOIT,

Plaintiff,
Vv.
KILLION & SONS WELL SERVICE, INC.,

Defendant.
JORDAN T. BURGESS,

Plaintiff,
v.
KILLION & SONS WELL SERVICE, INC.,

Defendant.

221666973

wee Ne Ne ee ee Ne et Nel Nee ene Ne et Se ee eet Nae See! Set Se eet Se” See See’ Se Se Set Sie? Sear Steet Sao Sie? Someone? Some Scar’, et’ Soe

CIVIL ACTION

Case No. 2:15-cv-01143-CB

CIVIL ACTION

Case No. 2:17-cv-000485-CB

CIVIL ACTION

Case No. 2:16-cv-00362-CB

CIVIL ACTION

Case No. 2:16-cvy-01471-CB
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 39 of 41

JACOB EDGINGTON,
Plaintiff,
v.
KILLION & SONS WELL SERVICE, INC.,

Defendant.
JAMES JORDAN HRIBAL,

Plaintiff,
v.

KILLION & SONS WELL SERVICE, INC.,
a Corporation,

Defendant.
TYLER McDOUGAL,
Plaintifé,
V.
KILLION & SONS WELL SERVICE, INC.,

Defendant.
MICHAEL STONE,

Plaintiff,
Vv.
KILLION & SONS WELL SERVICE, INC.,

Defendant.

221666973

Samet mee Nee None Somer Net! eee!” Sane” age” Near!” See!” Smee meee” Smart” Sie” Same! ee ee ee Nee! See” ames” mee! Nm” Stage eager? Soe” nme Ne ence Smee Nee! aur” ey” et ner

CIVIL ACTION

Case No. 2:16-cy-01702-CB

CIVIL ACTION

Case No. 2:16-cv-01472-CB

CIVIL ACTION

Case No, 2:17-cv-000480-CB

CIVIL ACTION

Case No. 2:17-cv-000478-CB
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 40 of 41

TIMOTHY J. TERRY ) CIVIL ACTION
)
Plaintiff, 5
) Case No, 2:16-cv-01445-CB
v. )
)
KILLION & SONS WELL SERVICE, INC., —)
)
Defendant. )
)
JOHN WILLHOFT, ) CIVIL ACTION
)
Plaintiff, )
) Case No. 2:17-cv-000484-CB
v. )
)
KILLION & SONS WELL SERVICE, INC., —)
)
Defendant. )
CONSENT JUDGMENT

 

This matter coming to be heard on Plaintiffs’ Petition for Entry of a Consent Judgment, by
consent of Defendant pursuant to a Settlement Agreement and Release dated May _, 2019
(“Settlement Agreement”), and Plaintiffs’ having presented an Affidavit verifying Defendant’s
breach of the Settlement Agreement, IT IS HEREBY ORDERED THAT:

1. Judgment is entered in favor of Plaintiffs and against Defendant in the amount of
$ , representing the outstanding settlement funds owed to Plaintiffs pursuant to
the Settlement Agreement;

2. Defendant shall be responsible for the current post-judgment rate of interest in the
Commonwealth of Pennsylvania, until the sum referenced in Paragraph 1| is paid in full, plus any
attorneys’ fees and expenses incurred by Plaintiffs to collect on this Consent Judgment;

3. This Consent Judgment is entered by consent pursuant to the terms of the

Settlement Agreement;

221666973
Case 2:15-cv-01143-CB Document 101-1 Filed 06/11/19 Page 41 of 41

4. Notwithstanding anything to the contrary, this Consent Judgment serves only as a
judgment against the Defendant;

5. Defendant has agreed that it will not file an appeai from this judgment.

SO ORDERED:

 

221666973
